Case 3:20-cv-04352-BRM-TJB Document 59 Filed 03/04/21 Page 1 of 2 PageID: 1728




                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY

 -----------------------------------------------------------------X
                                                                  :
 JOHN DOE,                                                        :   Case No. 3:20-cv-04352-BRM-TJB
                                                                  :
                                 Plaintiff,                       :   Judge Brian R. Martinotti
                                                                  :
                  v.                                              :   CONSENT ORDER GRANTING
                                                                  :   SUBSTITUTION OF ATTORNEY
 PRINCETON UNIVERSITY,                                            :
                                                                  :
                                 Defendant.                       :
                                                                  :
 -----------------------------------------------------------------X

        NOTICE IS HEREBY PROVIDED that, subject to court approval, Plaintiff JOHN DOE

substitutes William E. Denver (N.J. Atty No. 0362211995), of the Denver Law Firm, admitted to

practice before this Court and the courts of the State of New Jersey, and Michael Paul Bowen of

the law firm Glenn Agre Bergman & Fuentes, LLP (application for pro hac vice admission

forthcoming) as counsel of record in place of Daniel Fetterman, Christian Becker and Fria Kermani

of the law firm Kasowitz Benson Torres, LLP.

        Contact information for new counsel is:

                          Firm Name:       The Denver Law Firm
                          Address:         331 Newman Springs Road
                                           Bld. 1, 4th Floor, Suite 143
                                           Red Bank, NJ 07701
                          Office:          (732) 784-1807
                          Email:           wdenver@thedenverlawfirm.net

                          Firm Name:       Glenn Agre Bergman & Fuentes LLP
                          Address:         55 Hudson Yards, 20th Floor
                                           New York, New York, 10001
                          Office:          (212) 358-5600
                          Email:           mbowen@glennagre.com
Case 3:20-cv-04352-BRM-TJB Document 59 Filed 03/04/21 Page 2 of 2 PageID: 1729




        Client consent: The undersigned new counsel affirms and represents that plaintiff, who is

proceeding in this action as a “John Doe,” consents to this substitution of counsel.

        Former counsel consents: On behalf of the law firm Kasowitz Benson Torres LLP and

the attorneys from that firm who have appeared in this action, counsel consents to this

substitution:

                                                     s/ Christian T. Becker                _
                                                     s/ Daniel J. Fetterman (pro hac vice) _
                                                     s/ Fria R. Kermani (pro hac vice)      _

        New counsel consents: On behalf of myself, William E. Denver, and Michael Paul Bowen,

I consent to this substitution:

                                                     s/ William E. Denver                  _


Dated: March 4, 2021


SO ORDERED:

Dated: ___________
                                                     _______________________________
                                                             U.S. District Judge




                                                 2
